 



SECURED DEMAND PROMISSORY NOTE

 

July 6, 2018

 

FOR VALUE RECEIVED, on demand, PLASTIC2OIL, INC, a Nevada corporation (the
“Borrower”), promises to pay to the order of Hess Millwork Limited, a company,
(collectively, the “Lender”), at Hamilton Ontario, or at such other place as the
Lender may designate in writing, the principal amount of loans (the “Loans”)
outstanding hereunder, as conclusively evidenced on the grid attached hereto as
Schedule I.

 

1. Interest; Prepayment. (a) Borrower will pay interest on the unpaid principal
amount hereof, computed based on the actual number of days elapsed in a 360-day
year, at a rate per annum which shall be equal to four percent (4%) per annum.
With respect to any Loan made prior to, and reflected on Schedule I as of, the
execution date of this Note any interest thereon shall accrue from and after the
date hereof.

 

(b) Borrower will pay interest, at the rate described above, on demand, and upon
the making of any prepayment, as hereinafter provided. In addition, Borrower
will pay interest on any overdue installment of principal for the period for
which overdue, on demand, at a rate equal to ten percent (10%) per annum. In no
event shall interest exceed the maximum legal rate permitted by law. All
payments, including insufficient payments, shall be credited, regardless of
their designation by Borrower, first to collection expenses due hereunder, then
to outstanding late charges, then to interest due and payable but not yet paid,
and the remainder, if any, to principal. All payments by Borrower hereunder
shall be made in lawful money of the United States of America, in immediately
available funds.

 

(c) The Loans may be prepaid by the Borrower, in whole or in part, at any time
without penalty or premium.

 

(d) The obligations of the Borrower under this Note are secured by the Blending
Site property located at 1776 Allanport Road, Thorold, Ontario Canada.

 

2. Advances; Schedule I. From time to time, Lender may make Loans to Borrower
upon Borrower’s request. Any Loans made by Lender to Borrower shall be at the
Lender’s sole discretion and this Note shall not be deemed to be a commitment on
the part of Lender to make any advances hereunder after the date hereof. The
Lender is hereby authorized by Borrower to enter and record on Schedule I
attached hereto the amount of each Loan made under this Note and each payment of
principal thereon without any further authorization on the part of Borrower. To
the extent interest is not paid when due, the Lender is authorized and directed
to enter the amount of such interest as a Loan on Schedule I. The entry of a
Loan on said schedule shall be prima facie and presumptive evidence of the
entered Loan and its conditions. The Lender’s failure to make an entry, however,
shall not limit or otherwise affect the obligations of Borrower.

 

 

 

 

3. Loans Due on Demand. BORROWER HEREBY AFFIRMS, ACKNOWLEDGES AND RATIFIES THAT
ALL AMOUNTS DUE UNDER THIS NOTE ARE PAYABLE ON DEMAND, WHICH DEMAND MAY BE MADE
AT ANY TIME BY THE LENDER IN ITS SOLE DISCRETION.

 

4. Governing Law. This Note shall be governed by, and construed in accordance
with, the laws of the State of New York, without regard to its rules on
conflicts of laws.

 

5. Notices, Etc. All notices and other communications provided for under this
Note shall be in writing (including telegraphic, telex, and facsimile
transmissions) and mailed to the respective parties’ address indicated above, or
transmitted or delivered, or, as to each party, at such other address as shall
be designated by such party in a written notice to the other party complying as
to delivery with the terms of this paragraph. Except as otherwise provided in
this Note, all such notices and communications shall be effective either on
receipt if delivered by hand, or three (3) Business Days following deposit,
postage fully paid, in the mails by certified mail.

 

6. No Waiver. No failure or delay on the part of the Lender in exercising any
right, power, or remedy hereunder shall operate as a waiver thereof; nor shall
any single or partial exercise of any such right, power, or remedy preclude any
other or further exercise thereof or the exercise of any other right, power, or
remedy hereunder. The rights and remedies provided herein are cumulative, and
are not exclusive of any other rights, powers, privileges, or remedies, now or
hereafter existing, at law or in equity or otherwise.

 

7. Costs and Expenses. Borrower shall reimburse the Lender for all costs and
expenses incurred by the Lender and shall pay the reasonable fees and
disbursements of counsel to the Lender in connection with enforcement of the
Lender’s rights hereunder.

 

8. Amendments. No amendment, modification, or waiver of any provision of this
Note nor consent to any departure by Borrower therefrom shall be effective
unless the same shall be in writing and signed by the Lender and then such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given.

 

9. Successors and Assigns. This Note shall be binding upon Borrower and its
heirs, legal representatives, successors and permitted assigns and the terms
hereof shall inure to the benefit of the Lender and its successors and permitted
assigns, including subsequent holders hereof. Notwithstanding the foregoing,
neither party shall assign its rights or obligations under this Note without the
consent of the other party.

 

10. Severability. The provisions of this Note are severable, and if any
provision shall be held invalid or unenforceable in whole or in part in any
jurisdiction, then such invalidity or unenforceability shall not in any manner
affect such provision in any other jurisdiction or any other provision of this
Note in any jurisdiction.

 

11. Entire Agreement. This Note sets forth the entire agreement of Borrower and
the Lender with respect to this Note and may be modified only by a written
instrument executed by Borrower and the Lender.

 

  2 

 

 

12. Headings. The headings herein are for convenience only and shall not limit
or define the meaning of the provisions of this Note.

 

13. Jurisdiction. BORROWER AGREES THAT ALL ACTIONS AND PROCEEDINGS RELATING
DIRECTLY OR INDIRECTLY TO THIS NOTE OR ANY OTHER AGREEMENT OR ANY OTHER
OBLIGATIONS SHALL BE LITIGATED IN A FEDERAL DISTRICT COURT OF THE COUNTY AND
STATE OF NEW YORK.

 

14. WAIVER OF THE RIGHT TO TRIAL BY JURY. BORROWER HEREBY IRREVOCABLY WAIVES THE
RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING, CLAIM, OR COUNTERCLAIM,
WHETHER IN CONTRACT OR TORT, AT LAW OR IN EQUITY, IN ANY MANNER CONNECTED WITH
THIS NOTE OR ANY TRANSACTIONS HEREUNDER.

 

IN WITNESS WHEREOF, Borrower has caused this Note to be executed and delivered
as of the day and year and at the place first above written.

 

  PLASTIC2OIL, INC.         By:     Name: Richard Heddle   Title: Chief
Executive Officer         Hess Millwork Limited         By:     Name: Lee Brain

 

  3 

 

 

SCHEDULE I TO NOTE

 

Borrower: Plastic2Oil, Inc. Date of Note: July 6, 2018

 

DATE  AMOUNT OF LOAN   AMOUNT OF
PRINCIPAL REPAID   UNPAID PRINCIPAL BALANCE OF NOTE   RECIEVED 

7/6/18



   

USD$ 50,000



           

USD$ 50,000



           

8/24/18



   

USD$ 25,000



         

USD$ 25,000



      

9/24/18



   

USD$ 25,000



         

USD$ 25,000



       10/24/18   USD$ 25,000         

USD$ 25,000



      

 

  4 

 

 



 